PER CURIAM.
We reverse the trial court’s summary denial of appellant’s motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. We remand for an evidentiary hearing or record attachments which show that appellant is entitled to no relief on his claim that his trial counsel was ineffective for failing to secure and interview a key defense witness, Lionel Williams, who would have testified he had no dominion or control over the cocaine. We affirm in all other respects.
STONE, WARNER and POLEN, JJ., concur.